952 F.2d 1397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles Clinton CLEMENT, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Defendant-Appellee.
No. 91-1923.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge*.

ORDER

2
This matter is before the court upon consideration of the response submitted by appellant to this court's order entered on August 30, 1991, directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.   Appellant contends generally that he has experienced difficulty with prison officials with respect to his mail.   However, appellant has not specified any difficulty that prevented him from filing a timely notice of appeal in this case.


3
It appears from the record that the judgment was entered April 4, 1991.   The notice of appeal filed on May 28, 1991, was 22 days late.   Fed.R.App.P. 4(a) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation